UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

PATRICIA FAJARDO-GUEVARA CIVIL ACTION
VERSUS NO. 18-126-JWD-EWD

BRIAN A. JACKSON, ET AL.
ORDER

Before the Court is a Petition for Writ of Habeas Corpus! filed by Petitioner, Patricia
Fajardo-Guevara (“Petitioner”), an inmate incarcerated at the Federal Correctional Institution,
Aliceville, Alabama.* On or about February 5, 2018, Petitioner filed a 28 U.S.C. § 2255
application herein, styled as a 28 U.S.C. § 2241 application, challenging her conviction for
possession with intent to distribute five kilograms or more of cocaine.’

Petitioner has previously filed a motion to vacate under 28 U.S.C. § 2255 in this Court

‘ The first filed motion to vacate was denied as untimely.> 28

regarding the same conviction.
U.S.C. § 2255 requires that a second or successive motion be certified as provided in section 2244.
28 U.S.C. § 2244(b)(3) directs a petitioner filing a “second and successive” motion or petition to
obtain authorization from the appropriate Court of Appeals before filing the motion or petition in
District Court.

The instant Motion is another attempt to collaterally attack Petitioner’s conviction, and

Petitioner’s claims are clearly successive. As Petitioner has not yet received permission from the

 

' The Petition, though styled as a Petition for Writ of Habeas Corpus, is, in substance, a Motion Under 28 U.S.C. §
2255 to Vacate, Set aside, or Correct Sentence.

7R. Doc. |.

*R, Doc. 1; see U.S.A. v. Patricia Fajardo-Guevara, Criminal Action No. 10-151 (M.D. La.}.

‘See U.S.A. v. Patricia Fajardo-Guevara, Criminal Action No, 10-151 (M.D. La. Nov. 7, 2016).

° USA. v. Patricia Fajardo-Guevara, Criminal Action No, 10-151 (M.D, La. Nov. 14, 2017).

 
Court of Appeals to file this successive petition in the District Court as required by statute, this
Court lacks jurisdiction to consider her claims. Accordingly,

IT IS ORDERED that the Petition® be deemed successive, and that it be DISMISSED for
lack of jurisdiction because Petitioner did not obtain permission from the United States Court of
Appeals for the Fifth Circuit prior to filing.

Signed in Baton Rouge, Louisiana, on July 23, 2019.

 

JUDGE. JOHIN W. deGRAVELLES
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

 

®R. Doc. 1,
